Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: 

The instant invention is neither anticipated nor rendered obvious for additional reason below in concert with applicant remarks:

Allowable Subject Matter

The Applicant presented original claims which place the application in condition for allowance. The Applicant presented an application received July 30, 2019.  Following examination it was determined that Claims 1-20 are in final condition for allowance.   

The following is a statement of reasons for the indication of previously mentioned allowable subject matter:

Regarding Claims 1-20, a search of the prior art does not teach or reasonably suggest the device as claimed in the context of the entire scope of “a first portion having a first channel and a first set of teeth opposite an opening of the first channel, the first portion pivotable relative to the conduit, and a second portion having second channel and a second set of teeth interlocked with the first set of teeth and disposed opposite an opening of the second channel, the second portion pivtoable relative to the conduit” and the “nozzle and the attachment are moveable along an outer surface of the conduit toward the first end when the attachment is in the first position”, and “a first channel and a first set of teeth positioned opposite an opening of the first channel, the first portion pivotable relative to the hub, and a second portion supported on the hub and including a second channel and a second set of teeth positioned opposite an opening of the second channel, the second portion pivotable relative to the hub; wherein the first set of teeth interlock with the second set of teeth and are configured to cause the first portion and the second portion pivot together.”  Thus, for at least the foregoing reasons, the instant invention is neither anticipated nor rendered obvious by the prior art because the device is not taught nor suggested as set forth in the entire context of the claims.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC CARLSON whose telephone number is (571)272-9963.  The examiner can normally be reached on Monday-Thursday 6:30am-3:30pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



/Marc Carlson/
Primary Examiner, Art Unit 3723